Citation Nr: 0721091	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for vertigo. 

2.  Entitlement to a higher initial evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from October 1956 to October 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the benefits sought on appeal.  

The issue of entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision below.  



FINDING OF FACT

At the September 2006 Board hearing, prior to appellate 
adjudication, the veteran withdrew his appeal of the claim of 
entitlement to a higher initial evaluation for bilateral 
tinnitus. 



CONCLUSION OF LAW

The criteria for withdrawal of substantive appeal on the 
claim of entitlement to a higher initial evaluation for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling, are met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege a specific error of fact or 
law in the determination being appealed.  38 C.F.R. § 20.202 
(2006).  A substantive appeal may be withdrawn in writing any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  A withdrawal need not be in writing if it is 
made on the record, at a hearing.  38 C.F.R. § 20.204.

At the September 2006 Board hearing the veteran expressed his 
intent to withdraw from appellate review his claim of 
entitlement to a higher initial evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  Since 
the appellant has withdrawn this portion of his appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning those claims.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
concerning this claim, and it is dismissed.


ORDER

The appeal on the claim of entitlement to a higher initial 
evaluation for bilateral tinnitus, currently evaluated as 10 
percent disabling, is dismissed.


REMAND

A preliminary review of the record with respect to the 
remaining issue on appeal discloses a need for further 
development prior to further appellate review.  The veteran 
is claiming service connection for vertigo.  The veteran 
testified that he first experienced dizziness in March 1959 
in service (see transcript, p. 6), then again after service 
in 1963 (see transcript, p. 7), which later became constant 
dizziness since 1996 (see transcript, 9).  The veteran is 
asserting that his vertigo is directly related to service, or 
in the alternative, is secondary to his service-connected 
hearing loss. 

The Board observes that a VA examination report dated in 
September 2004 noted the veteran's history of vertigo, but 
did not provide an opinion as to the etiology of the 
veteran's vertigo.  Private medical record dated in September 
2006 noted a diagnosis of bilateral vestibular hypo activity, 
but again no opinion as to etiology was expressed.  Since one 
of the veteran's contentions is that his vertigo is related 
to his service connected hearing loss, the Board is of the 
opinion that a VA examination is necessary to determine 
whether the veteran's vertigo or bilateral vestibular hypo 
activity is related to service, or in the alternative, 
related to his service-connected hearing loss.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any vertigo that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
medical records dated following service, 
and offer comments and an opinion as to 
the etiology of any vertigo or other 
disorder manifested by dizziness that may 
be present, and more specifically whether 
any currently diagnosed vertigo or other 
disorder manifested by dizziness is 
causally or etiologically related to 
service or to the service connected 
hearing loss.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


